213 S.W.3d 708 (2007)
Larbi BELKOUCH, Claimant/Appellant,
v.
MISSOURI CLIPPERS, INC., Employer/Respondent.
No. ED 88348.
Missouri Court of Appeals, Eastern District, Division Four.
February 6, 2007.
*709 Paul W. Kopsky, Donald D. Heck, Chesterfield, MO, for appellant.
Karen M. Speiser, Clayton, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Larbi Belkouch, the surviving spouse of decedent Amanda Belkouch, appeals the final award of the Missouri Labor and Industrial Relations Commission denying worker's compensation death benefits. The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).